                Case 2:21-mj-02632-DUTY Document 3 Filed 06/14/21 Page 1 of 1 Page ID #:76
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:
       2:21-MJ-02632            June 7, 2021                                              Federal Bureau of Investigations
Inventory made in the presence of :
U.S. Postal Inspector Lyndon Versoza
Inventory of the property taken and name of any person(s) seized:
Box 49 and Faceplate

$150,900 in US Currency

Packaging

Envelopes




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date: 6/11/2021


                                                                               Zera Poirier U.S. Postal Inspector
                                                                                                    Printed name and title
